Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 

Claims 1-10, drawn to a non-elected invention without traverse, are cancelled. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Examiner SURESH MEMULA whose telephone number is (571)272-8046, and any inquiry for a formal Applicant initiated interview must be requested via a PTOL-413A form and faxed to the Examiner's personal fax phone number: (571) 273-8046. Furthermore, Applicant is invited to contact the Examiner via email (suresh.memula@uspto.gov) on the condition the communication is pursuant to and in accordance with MPEP §502.03 and §713.01. The Examiner can normally be reached Monday-Thursday: 9am-6pm. If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Jack Chiang, can be reached on 571-272-7483.  The fax phone number for the organization where this application or proceeding is assigned (i.e., central fax phone number) is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SURESH MEMULA/Primary Examiner, Art Unit 2851